For the expressed consideration of $1, plaintiff purchased the equity of redemption in real estate which had been seized under a judgment execution against his grantor and sold at public sale to defendant. No redemption was made but, after the period of redemption had expired, this bill was filed to set aside the sheriff's deed to defendant, permit payment of the judgment and costs, and decree plaintiff owner of the premises. From a decree to such effect defendant appeals. *Page 179 
The judgment on which the execution issued was for $500, and with the costs in all amounted to $552.90. The judgment creditor bid that amount and became the purchaser. The property was sold subject to a large mortgage.
Plaintiff invokes the power of the court of equity to set aside a sale under execution if the price at which the property is struck off to the judgment creditor shocks the conscience of the court. There is no evidence of any wrong-doing on defendant's part. The plaintiff had free exercise of every right he possessed. Plaintiff cannot be heard to urge that the levy on the real estate was bad by reason of the claimed fact that the judgment debtor had personal property open to levy. 3 Comp. Laws 1929, § 14547 (Stat. Ann. § 27.1512). Plaintiff is not the judgment debtor and he cannot invoke the statute which is personal to the judgment debtor. Besides, the showing of personal property is unsatisfactory.
Counsel for plaintiff, in his brief, states:
"The plaintiff and appellee agrees that mere inadequacy of price alone as a rule is not sufficient to set aside a sale. But, when such gross inadequacy is accompanied with any other circumstances showing fraud, irregularities or unfairness the sale may be set aside. Greenberg v. Kaplan, 277 Mich. 1."
We do not find fraud, irregularities or unfairness calling for relief.
The property involved was at one time a manufacturing plant and, at the time of the execution sale, was subject to a mortgage to the Reconstruction Finance Corporation in the original amount of $50,000, and also a second mortgage, the amount of which we cannot determine from the record. *Page 180 
Plaintiff made no case for equitable relief.
The decree in the circuit court is reversed and one will be entered in this court dismissing the bill, with costs to defendant.
CHANDLER, C.J., and BOYLES, NORTH, STARR, BUTZEL, and SHARPE, JJ., concurred. BUSHNELL, J., did not sit.